WOODSON, J.
This suit is to quiet title and in ejectment. The first count of the petition is based upon section 650, Revised Statutes 1899, and is to quiet the title to the northwest quarter of the southwest quarter of section 10, township 24, range 3 east, Ripley county, this State. The second count is ejectment in usual form for the possession of the same tract of land.
*695The answer upon which the cause went to trial was the ten and thirty years’ statutes of limitation.
There was a trial before the court and a jury, which resulted in a verdict and judgment for plaintiff; and after an unavailing’ motion for a new trial, defendant appealed to this court.
The appeal in this case was taken by what is known as the “short method.” Appellant’s abstract of record proper fails to disclose that an affidavit for an appeal was filed herein. Without such an affidavit this court acquires no jurisdiction of the cause. [Continental Insurance Co. v. Hurst, 129 Mo. App. 627; State ex rel. v. Broaddus, 210 Mo. 1.]
The record proper also fails to show that the appellant filed a motion for a new trial or in arrest of judgment.
The questions involved in this case are identical with those involved in the case of Shemwell v. McKinney, page 692, this volume, and for the reasons therein stated the appeal in this case is also dismissed.
All concur, except Valliant, P. Jabsent.